DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on January 7, 2022 and January 19, 2022 after final rejection of August 17, 2021 and advisory action of December 30, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 7, 2022 and January 19, 2022 has been entered.  The Office action on currently pending claims 1-6, 8-12, and 14-17 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022) in view of Inoue (US 20170317377) and in further view of Biskup (US 20160315304).
Regarding claim 1, Kawakami discloses (Figs.1-10):
A busbar (3) to which at least one fuse (3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1) (See Fig.10 to see busbar body 3B electrically connected cells of the plurality of batteries); the at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab in order to charge the batteries 1 via an output terminal) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein the at least one fuse (3C) is formed on (See Fig.6) the busbar body (3B), wherein an electrical connection to each of the battery cells is independently cut off by a breakable part (See Figure Below) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent electrical connection with its respective battery 1), wherein the at least one fuse (3C) is formed on a resin part (8) as a metal thin film 

    PNG
    media_image1.png
    824
    877
    media_image1.png
    Greyscale

However, Kawakami does not disclose:
The resin part being made of a flame retardant material.
Inoue however teaches (Fig.4A):

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to modify the device of Kawakami such that the resin part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the fuse blows as taught by Inoue ([0095]).
However, neither Kawakami nor Inoue teaches:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure Below) which connects the busbar body (305) to a terminal (See Figure Below), wherein the curved connection part is formed in a shape bent downward (See Figure Below) from the busbar body (305) at a predetermined length.

    PNG
    media_image2.png
    367
    776
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further 
Regarding claim 15, Kawakami discloses (Figs.1-10):
A busbar (3) to which a resin part (8 and 3C) has been applied, comprising: a busbar body (3B) for electrically connecting cells (Fig.1: each of the batteries 1 will have at least one cell inside of it) of a plurality of batteries (1); the resin part (8 and 3C) comprising a resin (8) and at least one fuse (3C) for electrically connecting power supplied from an outside ([0078]: power from the outside will go through the busbar body 3B and respective terminals 3Aa, 3Ab via the at least one fuse 3C in order to charge the batteries 1) through an independent connection part (3Aa) for each cell of each of the plurality of batteries (1) through the busbar body (3B), wherein an electrical connection to each of the battery cells is independently cut off by a breakable part (See Figure of Claim 1) of the at least one fuse (3C) (See Fig.10: each battery 1, which will each have at least one cell, has a corresponding fuse 3C with a breakable part that will establish and/or break an independent electrical connection with its respective battery 1), wherein the resin part (8 and 3C) is formed on at least a portion of the independent connection part (3Aa) (See Fig.7: each of the fusible portions 3C of the resin part 8,3C are formed on the top portion of each of the independent connection parts 3Aa), wherein the breakable part of the at least one fuse (3C) is coated by the resin (8) and is surrounded by (See Fig.10) the resin (8), wherein the breakable part of the at least one fuse (3C) is formed of a metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the 
However, Kawakami does not disclose:
A resin made of a flame retardant material.
 Inoue however teaches (Fig.4A):
A resin (33) made of a flame retardant material ([0095]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to modify the device of Kawakami such that the resin of the resin part that coats and surrounds the at least one fuse and breakable part is made of a flame retardant material, as claimed, in order to provide a resin part does not melt when the breakable part of the fuse blows as taught by Inoue ([0095]).
However, neither Kawakami nor Inoue teaches:
A curved connection part which connects the busbar body to a terminal, wherein the curved connection part is formed in a shape bent downward from the busbar body at a predetermined length.
Biskup however teaches (Figs.3-7):
A curved connection part (See Figure of Claim 1) which connects the busbar body (305) to a terminal (See Figure of Claim 1), wherein the curved connection part is formed in a shape bent downward (See Figure of Claim 1) from the busbar body (305) at a predetermined length.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Biskup to further modify the device of modified Kawakami such that it has a curved connection part that is bent downward from the busbar body at a predetermined length in order to connect the busbar body 
Regarding claim 2, Kawakami does not disclose:
Wherein the at least one fuse is formed detachably on the busbar.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is formed detachably on the electrodes (25) (Fig.7b and [0120]-[0121]: the at least one fuse 76-1 and/or 76-2 are detachably attached on the electrodes via the welding/adhesion technique and/or the fixtures that hold them to the electrodes 25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the at least one fuse is formed detachably on the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 3, Kawakami does not disclose:
Wherein the at least one fuse is fused on the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is fused on the electrodes (25) ([0120]: welding techniques are fusing techniques).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further 
Regarding claim 4, Examiner notes that the limitations as recited in claim 4 (e.g., “wherein the fusion is selected from ultrasonic wave, laser, heat lamination, and tox”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue and Biskup will have a removable fuse element that is fused to a busbar body, and thus teaching all of the required structural limitations.
Regarding claim 5, Kawakami does not disclose:
Wherein the at least one fuse is screw-coupled to the busbar body.
Inoue however presents another embodiment that teaches (Fig.7b):
Wherein the at least one fuse (76-1 and/or 76-2) is screw-coupled ([0121]) to electrodes (25).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Inoue to further modify the device of modified Kawakami such that the fuse is screw-coupled to the busbar body, as claimed, in order to improve the usability of modified Kawakami (i.e., when a single fuse is blown, a user can simply replace the single fuse without having to replace the entire busbar, and thus also reduce the costs needed to service the busbar of Kawakami).
Regarding claim 6, Examiner notes that the limitations as recited in claim 6 (e.g., “wherein the resin part is injection molded”) do not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  
In the instant case, Examiner emphasizes that the end product of Kawakami as modified by Inoue and Biskup will have a fire-resistant resin part that is molded (See [0015] of Kawakami) and attaches to a busbar that has at least one fuse, and thus teaching all of the required structural limitations.
Regarding claim 8, Kawakami further discloses:
Wherein the metal thin film layer (Fig.7, [0006] and [0052]: the at least one fuse 3C is made out of metal and will be made to be a thin film so that the at least one fuse 3C breaks 
Regarding claims 12 and 17, Kawakami further discloses:
(Claim 12) Wherein the breakable part is divided into at least one (See Figure of Claim 1)1.
(Claim 17) Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) comprises at least one melting part (See Figure of Claim 1).
Regarding claim 14, the relied upon embodiment (referred to as “primary embodiment”) of Kawakami does not disclose:
Wherein the resin part is formed with a structural reinforcement part.
However, Kawakami presents another embodiment that teaches (Fig.12):
Wherein the resin part (8) is formed with a structural reinforcement part (8C and D) ([0076]: the soft layers 8C and projections 8D provide additional holding means to better hold/further reinforce and protect the fuse links 3C and terminals 3A from impact, and thus allowing the soft layers 8C and projections 8D to be reasonably be called a 'structural reinforcement part').
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the additional embodiment taught by Kawakami to further modify modified Kawakami such that the resin part has a structural 
Regarding claim 16, Kawakami further discloses:
Wherein the metal thin film layer ([0052]: the busbar 3 is made out of a metal, which means that the at least one fuse 3C, which is a thin film layer, that has the breakable part will also be made out of a metal, and thus defining a at least one fuse with a breakable part that is formed of a “metal thin film layer”) is formed inside or outside the resin (8) (Fig.8: the at least one fuse 3C with its breakable part is formed inside the resin 8 of the resin part 8,3C).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), Inoue (US 20170317377), and Biskup (US 20160315304) as applied to claim 1 above, and further in view of Zhou (US 20120103930).
Regarding claim 9, modified Kawakami does not teach:
Wherein the at least one fuse is formed of a clad.
Zhou however teaches (Figs.1-7):
Wherein the at least one fuse (12) is formed of a clad ([0053], [0054], and [0084]: the fuse link 12 is a clad foil).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the at least one fuse is formed of a clad, as claimed, in order to provide a fuse structure that is more rigid and more resistant to shock and vibrational loads as suggested by Zhou ([0005]).
Regarding claim 10, Zhou further teaches:

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zhou to further modify the device of modified Kawakami such that the clad comprises aluminum, as claimed, in order to achieve the improved fuse structure as discussed in claim 9 above.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US 20200076022), Inoue (US 20170317377), and Biskup (US 20160315304) as applied to claim 1 above, and further in view of Lane (US 20140212695).
Regarding claim 11, modified Kawakami does not teach:
Wherein a thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage.
Lane however teaches (Fig.7):
Adjusting dimensions like the thickness of a fusible link (705) to get a desired current characteristic based on the voltage (and thus also the ampere) of an energy storage element ([0046]).
It would have been obvious to one of ordinary skill in the pertinent arts to utilize the above teaching of Lane to further modify the device of modified Kawakami such that the thickness (t) of the at least one fuse is adjusted according to an ampere of a voltage, as claimed, in order to further improve the usability of modified Kawakami since a user would be able to easily customize the at least one fuse so that it fuses at a user defined parameter (i.e., the device 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant’s arguments filed on January 19, 2022, January 7, 2022 and December 14, 2021, have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).
Regarding the “curved connection part” of independent claims 1 and 15, it appears as though the “curved connection part” is the area/space/part of the busbar that the at least one fuse occupies so that the fuse is bent at a downward angle from the busbar body to the terminal, as depicted in figure 4 of Applicant’s figures.  Referring now to figures 3-7 of the Biskup reference, the reference also shows the fuse (307) occupying an area/space/part of the busbar (See Fig.3) that is bent downward from the busbar body (305) to the terminal (309), and thus teaching a structure that is identical to figure 4 of Applicant’s figures.  For the reasons provided above it is believed that the Biskup reference properly teaches the amended limitations of independent claims 1 and 15. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



See next page→

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: even though the claim has the limitation “divided”, the scope of the claim still encompasses an embodiment in which the fuse only has one breakable part.